Exhibit News release via Canada NewsWire, Calgary 403-269-7605 Attention Business/Financial Editors: Enerplus announces January 2009 cash distribution and 2009 guidance - preserving balance sheet strength << TSX - ERF.UN NYSE - ERF >> CALGARY, Dec. 18 /CNW/ - Enerplus Resources Fund ("Enerplus") is planning a conservative approach to 2009 in light of falling commodity prices with reductions in capital spending and distributions. We intend to preserve our financial strength and maintain flexibility in order to position us to take advantage of future opportunities to add quality assets in an increasingly attractive acquisition market. Enerplus currently has one of the strongest balance sheets in the oil and gas sector which is a strategic advantage in the current economic environment.
